
QuickLinks -- Click here to rapidly navigate through this document




ADC TELECOMMUNICATIONS, INC.

RESTRICTED STOCK AWARD AGREEMENT


    THIS AGREEMENT is made as of this 22nd day of May, 2001 by and between ADC
Telecommunications, Inc., a Minnesota corporation (the "Company"), and Barclay
W. Fitzpatrick ("Participant").

    WHEREAS, pursuant to a letter dated April 12, 2001 (the "Offer Letter"),
Participant has been offered employment with the Company and in connection with
such offer, the Company has agreed to grant to Participant a number of shares of
its common stock having a face value of $150,000, such grant to be made as of
the end of the month during which Participant commences employment; and

    WHEREAS, Participant commenced his employment with the Company on April 23,
2001; and

    WHEREAS, notwithstanding the terms of the Offer Letter, the Company is not
able to make an award of restricted stock without the approval of the
Compensation Committee of the Company's Board of Directors, which approval was
received on May 22, 2001.

    NOW, THEREFORE, the Company, pursuant to its Global Stock Incentive Plan
(the "Plan"), hereby grants the following stock award to Participant, which
award shall have the terms and conditions set forth in this Agreement:

1.Award

The Company hereby grants to Participant a restricted stock award of 19,973
shares (the "Shares") of common stock, par value $.20 per share, of the Company
(the "Common Stock"), subject to the terms and conditions set forth herein (such
number of Shares having been computed based on the closing price of the
Company's common stock on April 30, 2001).

2.Vesting

Subject to the terms and condition of this Agreement, the Shares shall vest in
full to Participant on July 30, 2002 if and only if Participant remains
continuously employed by the Company from the date hereof until such date.
Notwithstanding the foregoing, in the event that the vesting and exercisability
of Participant's stock option granted on April 30, 2001 under the Company's
Global Stock Incentive Plan is accelerated under the conditions specified in
Exhibit A to such stock option agreement, the vesting of the Shares shall
similarly be accelerated.

3.Restriction on Transfer

Until the Shares vest pursuant to Section 2 hereof, none of the Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and no attempt to transfer the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares.

4.Forfeiture

If Participant ceases to be an employee of the Company or any majority-owned
affiliate of the Company for any reason prior to the vesting of the Shares
pursuant to Section 2 hereof, Participant's rights to all of the Shares shall be
immediately and irrevocably forfeited.

5.Issuance and Custody of Certificate

(a) The Company shall cause to be issued one or more stock certificates,
registered in the name of Participant, evidencing the Shares. Each such
certificate shall bear the following legend:

1

--------------------------------------------------------------------------------

"The shares of common stock represented by this certificate are subject to
forfeiture, and the transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including restrictions against transfer) contained in the ADC
Telecommunications, Inc. Global Stock Incentive Plan and a Restricted Stock
Award Agreement entered into between ADC Telecommunications, Inc. and the
registered owner of such shares. Copies of the Plan and the Agreement are on
file in the office of the Secretary of ADC Telecommunications, Inc., 12501
Whitewater Drive, Minnetonka, Minnesota."

(b) Participant shall cause stock powers relating to the Shares executed by
Participant to be delivered to the Company.

(c) Each certificate issued pursuant to Section 5(a) hereof, together with the
stock powers relating to the Shares, shall be deposited by the Company with the
Secretary of the Company or a custodian designated by the Secretary. The
Secretary or such custodian shall issue a receipt to Participant evidencing the
certificate or certificates held which are registered in the name of
Participant.

(d) After any Shares vest pursuant to Section 2 hereof, the Company shall
promptly cause to be issued a certificate or certificates evidencing such vested
Shares, free of the legend provided in section 5(a) hereof, and shall cause such
certificate or certificates to be delivered to Participant or Participant's
legal representatives, beneficiaries or heirs.

6.Distributions and Adjustments

(a) If all or any portion of the Shares vest in Participant subsequent to any
change in the number or character of Shares of Common Stock (through stock
dividend, recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Shares of Common Stock or other securities
of the Company or other similar corporate transaction or event affecting the
Shares such that an adjustment is determined by the Compensation and
Organization Committee of the Board of Directors (the "Committee") to be
appropriate in order to prevent dilution or enlargement of the interest
represented by the Shares), Participant shall then receive upon such vesting the
number and type of securities or other consideration which he would have
received if the Shares had vested prior to the event changing the number or
character of outstanding Shares of Common Stock.

(b) Any additional Shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends) distributed with respect to
the Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares. Any cash dividends payable
with respect to the Shares shall be distributed to Participant at the same time
cash dividends are distributed to shareholders of the Company generally.

(c) Any additional Shares of Common Stock, any securities and any other property
(except for cash dividends) distributed with respect to the Shares prior to the
date such Shares vest shall be promptly deposited with the Secretary or the
custodian designated by the Secretary to be held in custody in accordance with
Section 5(c) hereof.

7.Taxes

(a) In order to provide the Company with the opportunity to claim the benefit of
any income tax deduction which may be available to it in connection with this
restricted stock award, and in order to comply with all applicable federal or
state tax laws or regulations, the Company

2

--------------------------------------------------------------------------------

may take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state income and social security taxes are withheld or
collected from Participant.

(b) Participant may elect to satisfy his federal and state income tax
withholding obligations in connection with this restricted stock award by
(i) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered upon vesting of this restricted stock award having a
fair market value equal to the amount of federal and state income taxes required
to be withheld in connection with this restricted stock award, in accordance
with the rules of the Committee, or (ii) delivering to the Company shares of
Common Stock other than the shares to be delivered upon vesting of this
restricted stock award having a fair market value equal to such taxes, in
accordance with the rules of the Committee.

(c) Notwithstanding clause 7(b) above, if Participant elects, in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to recognize
ordinary income in the year of acquisition of the Shares, the Company may
require at the time of such election an additional payment for withholding tax
purposes based on the fair market value of such Shares as of the date of the
acquisition of such Shares by Participant.

8.Miscellaneous

(a) This Agreement is issued pursuant to the Plan and is subject to its terms.
Participant hereby acknowledges receipt of a copy of the Plan. The Plan is also
available for inspection during business hours at the principal office of the
Company.

(b) This Agreement shall not confer on Participant any right with respect to
continuance of employment by the Company or any of its subsidiaries.

(c) This agreement shall be governed by and construed under the internal laws of
the State of Minnesota, without regard for conflicts of laws principles thereof.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

    ADC TELECOMMUNICATIONS, INC.
 
 
By:
 
/s/ Laura N. Owen

--------------------------------------------------------------------------------

    Its:   Vice President, Human Resources

--------------------------------------------------------------------------------


 
 
PARTICIPANT
 
 
/s/ Barclay W. Fitzpatrick

--------------------------------------------------------------------------------

Barclay W. Fitzpatrick

3

--------------------------------------------------------------------------------



QuickLinks


ADC TELECOMMUNICATIONS, INC. RESTRICTED STOCK AWARD AGREEMENT
